Citation Nr: 1701823	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-06 711A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an effective date earlier than July 16, 2012, for the award of entitlement to individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to February 1969, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran did not specifically file a notice of disagreement (NOD) with the September 2009 rating decision; he did, however, submit a January 2010 statement describing the back injury he sustained during service and contended that his current back problems began as a result of the in-service incident.  Additionally, a November 2009 VA primary care treatment report noted the Veteran's report of back injury during service.  These records constitute new and material evidence pertaining to the Veteran's low back disability claim that precluded the September 2009 rating decision from becoming final with respect to the claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, the RO sent the Veteran a December 2009 letter indicating that they were still working on his claim for, inter alia, a lower back condition.  Accordingly, the Board will consider the back disability claim on the merits.  See 38 C.F.R. § 3.156(b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). 

In an October 2013 statement, the Veteran indicated that he was seeking review of the denial of his low back claim on the basis of clear and unmistakable error (CUE) in a prior final decision.  Notably, however, as his claim has remained on appeal since the initial September 2009 rating decision, review of his claim on the basis of CUE is not warranted.  See 38 C.F.R. § 3.105(a) (2016).  The Veteran also indicated that he wished for review of the effective date of the grant of a TDIU awarded in the August 2013 rating decision on the basis of CUE.  As the appeal period for the August 2013 rating decision had not expired, the Board accepts the Veteran's statement as a timely NOD with the assigned effective date for the TDIU award.  See Gallegos v. Gober, 14 Vet. App. 50 (2000), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002)

The Veteran testified at a hearing before the undersigned in May 2016.  A hearing transcript is of record.

The issue of entitlement to an effective date earlier than July 16, 2012, for the award of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current low back disability did not have onset during active service and was not caused by active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 4.9 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent to the Veteran in March 2009.  

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The AOJ has obtained the Veteran's VA treatment records and his identified private treatment records to the extent possible.  The record contains a July 2011 opinion from his private physician, T. L. W., M.D., the Veteran did not provide authorization for VA to obtain private treatment records from Dr. W., even though he was asked to submit authorization for VA to obtain records of all private treatment rendered for his low back in March and December 2009 VCAA letters.  He did, however, provide authorization to obtain private treatment records from C. H. C., D.O., at Texas Spine Care Institute, and by doings so, demonstrated understanding of the necessary procedure in order for VA to obtain records on his behalf.  Moreover, Dr. W. indicated that he ordered a lumbar spine series in June 2011 after the Veteran had complained of low back pain and he included the x-ray report with his statement.  There is no indication that he provided additional treatment for the Veteran's low back pain.  Thus, VA has no duty to obtain these records without authorization from the Veteran. 

Additionally, VA did not have a duty to obtain private chiropractic treatment records from a Dr. Addcock, nor from a physician whom the Veteran identified as a Dr. Smith at his August 2016 hearing, where he reported that that the chiropractic provider instructed him that they no longer maintained records dated when he received treatment and where he reported that Dr. Smith did not have any records of his apparent treatment.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As well, an adequate medical opinion was obtained in July 2009.

The Veteran contended in an April 2015 statement that an April 2012 statement from Dr. C. and an associated MRI report were not considered by the AOJ in a March 2015 supplemental statement of the case (SSOC).  The Board notes, however, that the evidence section of the February 2013 statement of the case (SOC) indeed listed the April 2012 statement from Dr. C., in which he discussed the MRI report, and the treatment records Dr. C. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including arthritis, when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a).  

The Veteran has a current low back disability.  A July 2009 VA examination report noted an impression of age acquired mild degenerative disc disease (DDD).  A December 2010 VA examiner diagnosed lumbar strain.  An April 2012 opinion from Dr. C noted a diagnosis of lumbar spondylosis with DDD.  

With respect to in-service incurrence of an injury or disease, review of the Veteran's service treatment records (STRs) reveals that he was treated for chronic back pain on many occasions during service.  In June 1967, he reported having back pain over a period of several days after landing on an old back injury.  He again reported low back pain in January and February 1968.  In February 1968, he reported an injury after falling while lifting equipment in the field.  After a report of back pain in April 1968, the impression was symptoms of a herniated nucleus pulposus, or chronic lumbosacral strain.  He reported having an old injury from five years previous as a result of roping steers.  He was provided with physical therapy, and an April 1968 consultation sheet noted a possible disk issue at L5-S1.  Later that month, the Veteran incurred another fall, landing on his back.  A later impression was sacroiliac bursitis.  Finally, in September 1968, a clinical report noted an impression of lumbosacral strain.

On his report of medical history in association with his January 1969 separation examination, the Veteran reported a history of having had back trouble.  The examination was negative for spine abnormalities.

The record is devoid of medical evidence of treatment for back pain following the Veteran's separation from service in February 1969 through May 2009, when he reported having low back pain that he tolerated.  During his July 2009 VA examination, he reported having seen a chiropractor and massage therapist for back pain on and off throughout the years.  He reported using Tylenol and an occasional heat pad to treat his back pain.  The Veteran apparently did not recall a specific back injury.  He reported that he had not been hospitalized for a back problem or had had surgery on his back.   

In January 2010, the Veteran submitted a statement from a friend, L. L., and from his wife, L. K. in support of his claim.  In his statement, L. L. described that the Veteran one day told him that he had injured his back during service and that he had received pain medication from a friend who was a doctor, but that he quit taking the medication because he learned that it was habit forming.  The Veteran also apparently told him that he tried going to a chiropractor, but did not benefit from the treatment.  

In her statement, L. K. noted that she had known the Veteran for 40 years.  She indicated that he went to a chiropractor for a while in the late 1970's, but that in spite of his back pain, he did not want to go to a doctor.  

In January 2013, the Veteran additionally submitted statements from J. M., a retired physician assistant, and E. M., a retired registered nurse.  Both statements noted that the Veteran had chronic back pain.

During his August 2016 Board hearing, the Veteran reported that he received chiropractic treatment for his back in 1978 or 1979.  Upon questioning, he reported that between the time of his separation from service and his receipt of chiropractic treatment, he had seen a doctor who was friend, and that he was taking Darvon with Codeine.  He noted that it was prescribed during his active service, and that he continued to use it under the carry of a Dr. Smith, who was his friend.  He indicated that he contacted the chiropractic provider's wife who indicated that they did not keep records back to the date when he received treatment.  He also reported that Dr. Smith did not have any records at all.  The Veteran further reported that after his separation from service, he began working in a welding shop, and learned to weld along with some custodial duties.  He reported that he did not receive subsequent medical treatment for his back until about July 2011.  He reported that he learned to live with the pain in the interim.  He also reported coping with the pain with the use of alcohol for a while.

Even taking into consideration the Veteran's reports of receiving periodic chiropractic treatment and massage therapy for his back pain over the years, the July 2009 VA examiner noted that there was no evidence of complaint or treatment for the Veteran's back condition from his discharge in 1969 through May 2009.  Based on this evidence, the examiner concluded that the Veteran's lumbar spine disability was less likely as not the result of any injury or complaint affecting the low back in service.  Rather, the examiner noted that the back disability more likely than not was the result of age-related changes.  The Board finds that examiner's opinion to be well-informed, well-reasoned, and fully articulated.  The examiner fully reviewed the record, was aware of the Veteran's treatment for back pain during service and was presented with his own reports of his medical history, and he provided an adequate opinion that the Veteran's current back disability was more likely the result of age-related changes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In support of his claim, the Veteran has also provided statements from his private medical providers.  In a July 2011 opinion, Dr. W. indicated that he had treated the Veteran since April 2002, and that as a result of complaints of low back pain and muscle spasms, he ordered a lumbar series in June 2011.  The impression was DDD and degenerative joint disease, however, Dr. W. was unable to determine if the degeneration started in 1967 or 1968, during the Veteran's service.  He noted that the degeneration could have been caused from trauma while he was in service.  

In an April 2012 statement, Dr. C. indicated that the Veteran had back pain present intermittently for about 40 years.  He noted that the Veteran reported a history of disc injury.  He noted that the Veteran's presented multilevel lumbar spondylosis with DDD indicated a long-standing condition.  

Neither of the statements from Dr. W. or Dr. C. provides a clear opinion with respect to whether the Veteran's current low back disability is at least as likely as not etiologically related to service.  Dr. W.'s opinion that the Veteran's spine degeneration could have been caused from trauma during service is speculative in nature, and Dr. C.'s opinion that the lumbar spondylosis with DDD indicated a long-standing condition gives no indication as to when the disability originated or whether it is etiologically related to service.  Additionally, some statements from Dr. C. and Dr. W. were based on the Veteran's own reports to these practitioners.

Moreover, in analyzing the Veteran's statement with respect to receiving post-service medical treatment from a doctor who was is friend, the Board finds the Veteran's report of a being seen by physician that would prescribe narcotics and then not keep records of such a prescription to be not credible.  Although L. L.'s statement also indicated that the Veteran saw a physician friend, this statement was based on the Veteran's report to him.  

Notably, the Board considers it common knowledge that there would be serious legal and professional implications, including potential disciplinary action and harm of professional reputation, for a physician who would distribute controlled narcotics in such a manner.  Thus, the Board finds it to be very unlikely that the Veteran would receive narcotics from a physician without record.  This, then, raises a question of credibility with respect to the Veteran's statements of receiving such treatment.  Moreover, although she noted that the Veteran went for chiropractic treatment in the last 1970's, the Veteran's wife did not mention treatment from a private doctor, but rather indicate that the Veteran did not wish to see a doctor.  

While the Veteran has asserted his belief that his claimed low back disability was the result of in-service back injury, such an etiology opinion requires medical expertise as it is complex in nature and not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  Where he lacks such expertise, his opinions are not probative.  

Additionally, while the Board does not doubt the sincerity of the Veteran's belief that his back disability is the result of service, the evidence of record does not establish a continuity of symptomatology since service.  While he credibly reported receiving chiropractic treatment in the 1970's, there is no credible evidence of a continuity of symptomatology between the time of his separation from service in 1969 and such treatment, nor between this apparent chiropractic treatment in the 1970's and his later treatment in 2009.  Unfortunately, his statement that he was given prescription pain medication from a physician that was his friend is not credible, and weighs against a finding of such a continuity of symptomatology. 

Accordingly, the benefit-of-the-doubt doctrine does not apply and the Veteran's claim for a low back disability must be denied. 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).


(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

The Board has accepted the Veteran's November 2013 statement as a timely NOD with the effective date assigned for the award of a TDIU in the August 2013 rating decision.  Before the Board can consider that claim on appeal, however, it is required to remand it for issuance of an SOC.  38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this issue is REMANDED for the following action:

The AOJ must issue a statement of the case with respect to the issue of entitlement to an effective date earlier than July 16, 2012, for the award of entitlement to a TDIU.  This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


